                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 JAMIE LEONARD,                                    )
                                                   )
                 Plaintiff,                        )
                                                   )          Case No. 4:19-cv-00927-RLW
 v.                                                )
                                                   )
 ST. CHARLES COUNTY, ET AL.,                       )
                                                   )
                Defendants.                        )

                         HIPAA QUALIFIED PROTECTIVE ORDER

       Plaintiff Jamie Leonard's and Defendants Steven Harris, Donte Fisher, Lisa Baker, Katie
Krankel Garofalo, and Theresa Martin's Motion for a HIPAA Qualified Protective Order (Doc.
30) is GRANTED as follows:
       Plaintiffs and Defendants' attorneys ofrecord in this litigation, may seek and obtain
documents containing protected health information of the Plaintiff. Protected health information
shall be used for the sole purpose of this litigation. Protected health information may be
disclosed to other attorneys of record and other individuals assisting counsel in this action,
including the parties, investigators, experts and consultants, provided that those individuals are
informed of and agree to abide by the HIP AA requirements. By filing their motion, the parties to
this action and their attorneys have already agreed to abide by the HIP AA requirements as
required by this Order. No later than November 1, 2020, counsel shall collect all protected health
information, including copies, and either destroy them or return them to the entity which
produced them. If counsel keeps protected health information in a safe and secure environment,
the information may be destroyed in compliance with a litigation file retention policy.


                                                       SO ORDERED:         I'   j , ; . ./

                                                       Jf~~~
                                                       United States District Court Judge
